
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 385
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Polis (for
			 himself, Mr. Sarbanes,
			 Ms. Norton, and
			 Mr. McIntyre) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Expressing support for designation of the
		  week of September 12, 2011, as National Adult Education and Family Literacy
		  Week.
	
	
		Whereas the literacy of its citizens is essential for the
			 economic well-being of the United States, our society, and the individuals who
			 can benefit from full participation therein;
		Whereas literacy and education skills are a prerequisite
			 to individuals reaping the full benefit of opportunities in the United
			 States;
		Whereas the economy and our position in the world
			 marketplace depend on having a literate, skilled population;
		Whereas the Nation’s unemployment rates are highest among
			 those without a high school diploma or General Educational Development (GED)
			 credential, indicating that education is key to economic recovery;
		Whereas our Nation reaps the economic benefits of those
			 who raise their literacy, numeracy, and English language skills;
		Whereas our Nation needs older adults to reenter the
			 education pipeline and transition to college if we are to meet the President’s
			 goal of the highest proportion of college graduates by 2020 and if we are to be
			 internationally competitive by 2025;
		Whereas the education skills of parents and reading to
			 children have a direct impact on the educational success of their
			 children;
		Whereas, parental involvement is a key predictor of a
			 child's success, the level of parental involvement increases as the education
			 level of the parent increases;
		Whereas parents in family literacy programs become more
			 involved in their children’s education and gain the tools necessary to obtain a
			 job or find better employment;
		Whereas, as a result, children’s lives become more stable,
			 and success in the classroom, and in all future endeavors, becomes more
			 likely;
		Whereas studies show that two important factors that
			 influence student achievement are the mother’s education level and poverty in
			 the home, it is clear that if adults are not part of the learning equation,
			 then there is no long-term solution to our Nation’s education
			 challenges;
		Whereas many older people in the United States lack the
			 reading, math, or English skills to read a prescription and follow medical
			 instructions, endangering their lives and the lives of their loved ones;
		Whereas many individuals who are unemployed,
			 underemployed, or receive public assistance lack the literacy skills to obtain
			 and keep a job with a family-sustaining income, continue their education, or
			 participate in job training programs;
		Whereas many high school dropouts do not have the literacy
			 skills to complete their education, transition to postsecondary education or
			 vocational training, or become employed;
		Whereas a large portion of those in prison have low
			 educational skills, and prisoners without skills are more likely to return to
			 prison once released;
		Whereas many of our Nation’s immigrants do not have the
			 literacy skills to succeed in their new home country;
		Whereas the National Assessment of Adult Literacy reports
			 that 90,000,000 adults lack the literacy, numeracy, or English language skills
			 to succeed at home, in the workplace, and in society;
		Whereas National Adult Education and Family Literacy week
			 highlights the need for our government to support efforts to ensure each and
			 every citizen has the necessary literacy skills to succeed at home, at work,
			 and in society; and
		Whereas the week of September 12, 2011, would be an
			 appropriate date to designate as National Adult Education and Family Literacy
			 Week: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of National Adult
			 Education and Family Literacy Week, including raising public awareness about
			 the importance of adult education and family literacy;
			(2)encourages people
			 across the United States to support programs to assist those in need of adult
			 education and family literacy programs; and
			(3)requests that the
			 President issue a proclamation recognizing the importance of adult education
			 and family literacy programs, calling upon the Federal Government, States,
			 localities, schools, libraries, nonprofit organizations, community-based
			 organizations, consumer advocates, institutions of higher education, labor
			 unions, and businesses to support increased access to adult education and
			 family literacy programs to ensure a literate society.
			
